DETAILED ACTION
Claims 16-23 are pending in the current application.  Claims 1-15 have been cancelled.  The present application is being examined under the AIA  first to invent provisions. 
Drawings
The drawings are objected to because the dashed border surrounding FIG. 1 should be removed.  Furthermore, perhaps the drawing should be separated into multiple figures. 
Regarding FIG. 3, it does not appear that the “prediction structures” are shown among the layers.  See, e.g., p. 29, paragraph 1, of the Specification.  
Regarding each of FIGS. 10 and 11, the surrounding dashed border should be removed.  Each of the tables in FIG. 10 should be identified numerically and separately.  Each of the worlds in FIG. 11 should be numerically and separately identified.
Regarding each of FIGS. 12-15, the cylinder and accompanying rectangles (e.g., “SERVER”) should be labeled. 
Regarding FIG. 38, the “notification,” “+,” “soccer ball,” and “stadium” should be identified.  See, e.g., p. 130, paragraph 2, of the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 17, line 5, it appears that the language “area, first” should be changed to “area, a first.”
Regarding Claim 17, line 6, it appears that the term “second” should be changed to “a second.”
Regarding Claim 17, line 8, it appears that the language “area (i)” should be changed to “area, (i).”
Regarding Claim 19, line 4, perhaps the term “judged” should be changed to “determined” or a similar term.
Regarding Claim 21, line 3, it appears that the term “automatic” should be changed to “an automatic.” 
Regarding Claim 22, line 3, it appears that the term “automatic” should be changed to “an automatic.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, it is not clear if the “other three-dimensional position information” and “other sensor” recited in lines 6 and 7, respectively, are the same as the “another three-dimensional position information” and the “another sensor” recited in lines 5 and 6, respectively.
Allowable Subject Matter
Claims 16, 18, and 20 are allowable.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Yamada (U.S. Pat. No. 6,369,700) discloses a method wherein a center of a scanning range varies according to a shape of a driving road, permitting a detection range to be narrowed, but does not disclose the three-dimensional position information determinations of Claim 1, among other limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833